PER CURIAM.
Liberty Mutual Insurance Company appeals from a judgment declaring that plaintiff’s decedent, Timothy Dwyer, was entitled to uninsured motorist coverage under a policy issued by Liberty Mutual to Auto Rental Corporation. The trial court found, and it is undisputed here, that neither Liberty Mutual nor its agent complied with Section 627.727(1), Florida Statutes (1979), in that Dwyer, a long-term lessee, had never been given the opportunity to reject uninsured motorist coverage.
*588Since appellants have failed to satisfy their statutory duty, we affirm the trial court in its coverage determination. See Midland Ins. Co. v. Hochberg, 394 So.2d 449 (Fla. 3d DCA), pet. for rev. den. 402 So.2d 611 (Fla.1981).
Having concluded the trial court correctly determined coverage, we nevertheless vacate the award of attorney’s fees, without prejudice to re-apply to the trial court for fees. Our view is that the attorney’s fees’ determination is directly related to the damage issue yet to be decided.